DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The Amendment filed on March 09, 2021 has been entered. Claim 20 has been amended. Dependent claims 3-10 and 19-20 are objected to as they depend from rejected independent claims 1 and 12. Thus, claims 1–2 and 11–18 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  Claims 1–2 and 11–18 and are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–2 and 11–18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that 
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1 and 2) and a machine (claim 3), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of sending and receiving biometric and other data between a biometric device and user device with regards to completing a transaction by: 
A biometric enabled wireless secure payment and/or data transaction, . . ., including a battery-less active and passive hybrid, . . ., for secure wireless data transaction comprising a secure element adapted for storing at least one biometric enabled secure applet and at least one data segment for secure contactless data transaction and operatively connected with an active operation unit and a passive operation unit; and preferably the active operation unit is adapted to be connected removably with the secure element; and
wherein the hybrid, . . ., is configured to be switchable between an active state in which the active operation unit is activated on demand to enable the hybrid, . . ., to function as an active, . . ., and adapted for provisioning one or more personalization information data, biometric data, health data, government related security data, hardware specific data, and/or a token of the, . . ., to the secure element; and a passive state in which the active operation unit is deactivated and the passive operation unit is activated/configured to enable the hybrid, . . ., to function as a passive, . . ., and adapted for conducting data verification and/or contactless data transaction operation via the secure element; and
it further comprises a biometric, . . ., operably connected with the hybrid, . . ., for biometric authentication comprising a, . . ., connected with one or more biometric, . . ., for reading, writing, storing, and/or processing biometric data related to fingerprint, palm/finger vein pattern, voice pattern, face recognition, DNA, palm print, hand geometry, iris recognition, and/or retina; and
preferably it further comprises a battery, . . ., a power switch, . . ., and a visual and/or audible indicator, . . ., operably connected with each other and further connected with the biometric, . . ., respectively; wherein the battery, . . ., is configured to power the biometric, . . ., once activated via the power switch, . . ., to enable manipulation of biometric data and data communication among the biometric, . . ., and the hybrid, . . ., particularly the secure element, for conducting predetermined operations for payment, access and digital authentication; wherein the biometric, . . ., is configured to collect a biometric data from the biometric, . . ., and compare it with a pre-stored user identity/specific biometric data to generate a result of comparison and to determine whether the secure element needs to be operated for conducting secure payment or data transactions and to control an output of the visual and/or audible indicator, . . ., to provide a proper or corresponding visual and/or audible indication for the result of comparison and/or latest status of secure payment or data transactions. 
The claims are directed to this abstract idea of sending and receiving consumer data for the purpose of completing a transaction purchase online. Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles as well as commercial or legal interactions (e.g., sending and receiving biometric and other data between a biometric device and user device with regards to completing a transaction).
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “user interface,” “device,” “unit”, “apparatus,” “MCU,” “reader” and “sensor” do not amount to See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, p. 2 of the specification). 
Dependent claims 2–11 and 13–20 have all been considered and do not integrate the abstract idea into a practical application. The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
5.  Applicant’s arguments filed on March 09, 2021 have been fully considered. 
	As a result of Applicant’s amendment to claim 20, the objection to claim 20 has been hereby withdrawn.
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection.  
Applicant first argues that “[i]n this regard, claims 1 and 2 are never directed to a process derived from a law of nature, a natural phenomenon, or an abstract idea.” (See Applicant’s Arguments, p. 9). However, the apparatus described in claims 1 and 2 payment and/or data transaction apparatus which is stated in claim 1. This falls squarely in the realm of an abstract idea, specifically the abstract idea of sending and receiving consumer data for the purpose of completing a transaction purchase online. Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles as well as commercial or legal interactions (e.g., sending and receiving biometric and other data between a biometric device and user device with regards to completing a transaction).
Finally, Applicant argues that “one of the technical solutions to be solved by the claims is to cope with the need of users who do not want to use any smartwatch or smart wearables and prefer traditional watches or wearables for various reasons. The capabilities of converting the traditional wearables into the smart wearables capable of conducting secure contactless payment or required data transaction of the apparatus of the claims do effect an improvement to existing secure contactless payment technology or technical field.” (See Applicant’s Arguments, p. 9). However, the capability of not wearing a smart wearable devices is not a technological improvement. Implementing existing technology in the form of this hybrid device featuring active and passive elements does not effect a technological improvement even if it is implemented in another device such as a traditional timepiece. This is merely implementing a known technology in another context. That is not a technological improvement.  Therefore, the 35 U.S.C. §101 rejection is maintained. 


Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Shapiro et al. (U.S. Pub. No. 2018/0068105) teaches a wearable device having one or more processors configured to receive one or more signals representative of biometric parameters and sensed presence of a user.  
CHEN et al. (U.S. Pub. No. 2015/0310444) teaches an adaptive biometric authentication system which includes a user identity reference module.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a 
/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696